DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
                                    Pro Se Assistance Program
See https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program for Pro se assistance program.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains between 50 µm and 30 mm” which is not supported by the original disclosure and is new matter. Similarly the range in claim 2 of “wavelength between 0.5 and 1” is not supported by the specification and is new matter. 
Regarding the wavelength, the original filings do not support it, only “greater than 0.5”. The range recited in claim 2 is not supported and must be amended to so recite the latter recitation as “greater than 0.5”. Amending the claims to recite greater than 0.5 for a wavelength would likely give rise to a rejection for the claims being vague and indefinite because such a recitation would be implausible wavelengths for the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation in claims 1 and 9 of “wherein the material to be treated is in liquid, powdery, slurry, gaseous, solid form, and a combination thereof” is rejected because unclear about whether alternative or a Markush grouping or all are comprised. The recitation “a transmission coefficient just above 0” is unclear because the term “just” is not a clear quantification as it might include various coefficients designations. The claims are vague and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Justel et al (US 6398970) in view of Hawkins et al (US 2012/0228236) and Kowalski et al (US 6005225) and Forney (US 2009/0081340; 8080165) and Wang et al. (US 2011/0194845).
Justel discloses in claim 1:  1. A tubular concentrator for concentric irradiation of electromagnetic waves suitable for treating various material(abstract-UV), comprising at least two concentric tube (D, F) (fig 8) and an emitter (E) of electromagnetic waves(c 4 l 25-35,c 3 l 60-c 4 l 10) interposed between said two concentric tubes(abstract-UV), wherein the two concentric tubes are an inner tube (D), made of a material transparent to the electromagnetic waves(c 3 l 40-45), and an outer tube (F), made of a material reflecting the electromagnetic waves, so as to reflect the scattered radiation towards the inside of the tubular concentrator(c 3 l 45-60, citation US 4945290 in background,direct irradiation,5,6,fig 1), the outer tube having a transmission coefficient just above 0(c 4 l 40-45,example 3), and wherein the emitter (E) radiates electromagnetic waves comprised in the wavelength field between 100 nm (UV-C) (c 2 l 6) and 1 mm (IR-C)(c 4 l 25-35,fig 8)and with the desired wave frequencies(c 3 l 45-60), said emitter made with an emitting face facing the inside of the tubular concentrator(c 3 l 35-45,example 3), said emitting face surmounting and wrapping completely the outside of the inner tube (D), being in contact with said inner tube(c 3 l 35-45,example 3), and wherein the  (c 3 l 45-60), the distance between the emitter (F, E) and the material to be treated being between 50 µm and 30 mm(implicit and relative to material being treated) (fig 5, example 3, 50 mm) (c 3 l 36-55;c 5 l 37-54; c 4 l 9-60).

The claim differs in that electromagnetic waves are irradiated and expressed configuration of emitter.  
Justel teaches glass which is low thermal conductor or insulator.
Hawkins teaches in the abstract optimization using LEDs and a light transmissive substrate with cooling in fig 1 and para 23 and depth penetration of 1.5 cm in para 26.
Kowalski describes that a heater member 36 is an emitter and a heat insulating member is provided outside a heating member. See figures 1 through 12:
                                                    
    PNG
    media_image1.png
    705
    429
    media_image1.png
    Greyscale


Wang teaches a tubular concentrator for achieving high efficiency electromagnetic wave concentric radiation for enhanced treatment effect in fig 1-10.
The advantage is optimization.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to modify as best understood the substrate of Justel by using an LED source as taught by Hawkins for optimization in a construction/arrangement and as taught by Kowalski and Wang using electromagnetic source with parameters relative to material being treated for optimization.
References are to Justel unless otherwise indicated.
 2. (Currently Amended) Tubular concentrator according to claim 1, wherein the outer tube (F) has a reflection coefficient related to the electromagnetic wavelength field between 0.5 and 1. (implicit,conventional, abstract).  
3. (Currently Amended) Tubular concentrator according to claim 1, wherein the outer tube (F) has a thermal conductivity at 20°C comprised between 0 and 5 W/(mK) (see claim 1 rejection).  
4. (Currently Amended) Tubular concentrator according to claim 1, further comprising an insulator cupola (G) so as to reduce the dispersion of electromagnetic radiation and thermal energy towards the outside of the tubular concentrator. The materials of the insulating cupola will be chosen as a function of temperature and of design frequencies of the machine. See fig 1 
5. (Currently Amended) Tubular concentrator according to claim 1, further comprising a second inner tube (C), placed inside the inner tube (D) (example 3).  
6. (Currently Amended) Tubular concentrator according to claim 1, suitable for operating both under vacuum and in pressure, up to at least 275 MPa. (c 4 l 10-15).  
7. (Currently Amended) Tubular concentrator according to claim 1, provided with a longitudinal cut (L) (not shown in the figure) suitable for the insertion of wire-shaped solid material to be radiated and with an emitter (E) having the shape of an open spiral. (example 3,design feature, singular and continuous operation designs are expedients in the art and design choices.).  
8. (Currently Amended) Tubular concentrator according to claim 1, wherein said tubular concentrator is constructed inside a transportable casing provided both with and without the appropriate electrical power supplies for the autonomous operation of the tubular concentrator. (Hawkins para 77,sizing suggests portable capability).  
9. (Currently Amended) A tubular concentrator for concentric irradiation of electromagnetic waves suitable for treating various material, comprising an inner tube (D) and an emitter (E) of electromagnetic waves, the inner tube (D) being made of a material transparent to the electromagnetic waves, and the emitter (E) radiating electromagnetic waves comprised in the wavelength field between 100 nm and 1 mm and with the desired wave frequencies, said emitter being with an emitting face facing the inside of the tubular concentrator, and said emitting face surmounting and wrapping completely the outside of the (Hawkins fig 1,3).
Claims 3-8 have been conformed to depend from claim 1 as in the amendment dated 7/5/2018 notwithstanding the submission dated 11/20/2020 to conform to US patent practice.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 729807 teaches a spiral electrode 301 and in embodiment 2 sizing for tubes and in embodiment 3 more conventional sizing. US 9744255 teaches mobile devices to be conventional. US 2489753 teaches an MgO sheath. CN 1141419 teaches a material transparent to radiated waves like quartz. CN 204014119 teaches a thin wall tube in fig 1-2, ¶ 19, 25-28.
Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
The response to the new matter rejection is set forth above. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Assertions that the references are not operable is not given weight absent a showing evidencing such allegations in the form of a declaration.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761